Case 8:20-cv-02205-JLS-JDE Document 28 Filed 09/16/21 Page 1 of 1 Page ID #:173




    1

    2

    3



                                                                  JS-6
    4

    5

    6

    7                        UNITED STATES DISTRICT COURT
    8                      CENTRAL DISTRICT OF CALIFORNIA
    9
        KERRY KENNEDY,                           ) Case No. 8:20-cv-02205-JLS-JDE
   10                                            )
                     Plaintiff,                  ) ORDER FOR DISMISSAL WITH
   11                                            ) PREJUDICE
              vs.                                )
   12                                            )
        ILWU-PMA COASTWISE                       )
   13   INDEMNITY PLAN,                          )
                                                 )
   14                Defendant.                  )
                                                 )
   15

   16
              Based on the Stipulation of the Parties, this case is dismissed in its
   17
        entirety with prejudice, with each party to bear its own costs and fees.
   18
                                       IT IS SO ORDERED.
   19
        Dated: September 16, 2021
   20

   21
        ________________________________                            ___
   22
                                      _____
                                         HON. JOSEPHINE L. STATON
   23
                                         UNITED STATES DISTRICT JUDGE

   24

   25

   26

   27

   28
